Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 9/16/22, the Applicant amended Claims 7, 14 and 21 and argued the claims previously rejected in the Office Action dated 6/16/22. 
	In light of the Applicants amendments and remarks, the claim objections have been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8-11, 14, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al., United States Patent Publication 2017/0052824 (hereinafter “Sharma”).
Claim 1:
	Sharma discloses:
A system for robotic process administration (RPA), the system comprising (see paragraph [0024]): 
a processor (see paragraphs [0096] and [0099]). Sharma teaches a processor; 
a data store storing a set of reusable modules each module comprising computer executable code for generating browser automation instructions for performing a task at a website using a browser automation platform and a configuration parameter (see paragraph [0005], [0024], [0062-[0065] and [0096]). Sharma teaches a memory storing a software modules for generating browser automation for performing a task. A list of operations can be performed to generate browser automation instructions to perform a task: 
a non-transitory computer readable medium, comprising instructions for (see paragraph [0097] and [0098]). Sharma teaches a computer readable medium: 
a designer interface adapted to allow a user to define a first RPA application for a first website by (see paragraph [0028]). Sharma teaches a designer interface adapted to allow a user to define a first RPA: 
selecting a module from the set of modules (see paragraphs [0026]-[0028]). Sharma teaches selecting which software the task will perform such as copying and pasting data from one location to another, and 
defining a first value for the first website for the configuration parameter, wherein the first RPA application includes a first module definition for the module, the first module definition including an identifier for the selected module and the first value defined for the configuration parameter for the selected module (see figure 2d and paragraphs [0042]-[0046]). Sharma teaches the user interface for configured the automated process. The user interface allows a user to define variables for the software module including which type of task is to be performed, what data will be used, the location of the data, the destination of the data, etc. The actions performed by the automation process are configured here; and 
an execution engine for executing the first RPA application by (see paragraph [0031]): 
creating a first job execution instance for the first RPA application, the first job instance including a first instance of a browser and a first state (see paragraphs [0031]-[0040]. Sharma teaches creating a job executing instance based on the configuration; 
accessing the first RPA application to determine the first module definition (see paragraphs [0032]-[0034]). Sharma teaches accessing the application to determine the module definition; 
accessing the module based on the identifier for the selected module as included in the first module definition of the first RPA application to obtain the computer executable code of the module (see paragraph [0086]-[0087]). Sharm teaches accessing the model based on the identifier and obtaining the executable code; 
generating first browser automation instructions for a browser automation platform by evaluating the computer executable code of the module against the first value for configuration parameter of the first module definition of the first RPA application to generate the first browser automation instructions (see paragraphs [0085]-[0086]). Sharma teaches generating automation instructions for a platform by evaluating values against the definition to generate the instructions, and 
providing the generated first browser automation instructions to the browser automation platform for execution against the first website in the first browser instance associated with the first job instance in the execution engine (see paragraph [0093]). Sharma teaches providing the generated browser automation instructions to the browser automation platform for executing against the first website/platform.

Claim 2:
	Sharma discloses:
wherein the designer interface is adapted to allow a user to define a second RPA application for a second website by (see paragraphs [0006], [0028] and [0093]).  Sharma teaches a designer interface adapted to allow a user to define an RPA for multiple platforms, operating systems, etc. Sharma also teaches a transformation of data so the software functionality is not limited to a single platform: 
selecting the module from the set of modules (see paragraphs [0026]-[0028]). Sharma teaches selecting which software the task will perform such as copying and pasting data from one location to another, and 
defining a second value for the second website for the configuration parameter, wherein the second RPA application includes a second module definition for the module, the second module definition including the identifier for the selected module and the second value defined for the configuration parameter for the selected module (see figure 2d and paragraphs [0042]-[0046]). Sharma teaches the user interface for configured the automated process. The user interface allows a user to define variables for the software module including which type of task is to be performed, what data will be used, the location of the data, the destination of the data, etc. The actions performed by the automation process are configured here; and 
the execution engine further for executing the second RPA application by (see paragraph [0031]): 
creating a second job execution instance for the second RPA application, the second job instance including a second instance of the browser and a second state (see paragraphs [0031]-[0040]. Sharma teaches creating a job executing instance based on the configuration; 
accessing the second RPA application to determine the module definition (see paragraphs [0032]-[0034]). Sharma teaches accessing the application to determine the module definition; 
accessing the module based on the identifier for the selected module as included in the second module definition of the second RPA application to obtain the computer executable code of the module (see paragraph [0086]-[0087]). Sharm teaches accessing the model based on the identifier and obtaining the executable code; 
generating second browser automation instructions for the browser automation platform by evaluating the computer executable code of the module against the second value for configuration parameter of the second module definition of the second RPA application to generate the second browser automation instructions (see paragraphs [0085]-[0086]). Sharma teaches generating automation instructions for a platform by evaluating values against the definition to generate the instructions, and 
providing the generated second browser automation instructions to the browser automation platform for execution against the second website in the second browser instance associated with the second job instance in the execution engine (see paragraph [0093]). Sharma teaches providing the generated browser automation instructions to the browser automation platform for executing against the second website/platform.

Claim 3:
	Sharma discloses:
wherein the first value for the configuration parameter for the first website is a variable and the execution engine is adapted to determine the first value specific to a first user based on a first context of the first job instance (see paragraphs [0027] and [0028]). Sharma teaches the first value for the configuration parameter for the first platform and the executing engine adapted to determine the value specific to the first user based on the instance. 

Claim 4:
	Sharma discloses:
wherein the second value for the configuration parameter for the second website is the variable and the execution engine are adapted to determine the second value specific to a second user based on a second context of the second job instance (see paragraphs [0027], [0028] and [0093]). Sharma teaches the second value for the configuration parameter for the second platform and the executing engine adapted to determine the value specific to the second user based on the instance. Sharma teaches mimicking certain user activities for different platforms having a different value for the configuration parameter.

Claim 7:
	Sharma discloses:
wherein the set of modules including a generator module and a hook module (see paragraph [0005] and [0006]). Sharma teaches generator modules by replicating and mimicking complex actions performed by a user and a hook module by exchanging website data with the automation system. 

Claims 8-11, 14:
Although these claims are method claims, they are interpreted and rejected for the same reasons as Claims 1-4, 7, respectively.

Claims 15-18, 21:
	Although these claims are computer readable medium claims, they are interpreted and rejected for the same reasons as Claims 1-4, 7, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Li et al, United States Patent Publication 2019/0095999 (hereinafter “Li”).
Claim 5:
	Sharma fails to expressly disclose a module comprising a JSON object.

	Li discloses:
wherein the module definition comprises a JSON object including the identifier for the module and the first value for the configuration parameter (see paragraph [0035]). Li teaches the module definition and metadata comprises a JSON object. For example, the robotic process automator orchestrates adjudication of the identified claims for scraping data from multiple applications, formats it into a format readable by rules engine and sends the scraped data and the claim data to rules engine. The scraped data of a claim may include, but is not limited to, claim details, patient details, provider details, line-level procedures, historical claims, and reference data, i.e., coverage and benefit details.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the method disclosed by Sharma to include a JSON object in the module definition for the purpose of efficiently sharing data during data transfers, as taught by Li. 
	
Claim 12:
Although these claims are method claims, they are interpreted and rejected for the same reasons as Claim 5, respectively.

Claim 19:
	Although these claims are computer readable medium claims, they are interpreted and rejected for the same reasons as Claim 5, respectively. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Mahamuni et al, United States Patent Publication 2015/0381703A1 (hereinafter “Mahamuni”).
Claim 6:
	Sharma fails to expressly disclose a module comprising a JSON object.

	Mahamuni discloses:
wherein the first value for the configuration parameter is associated with the document object model (DOM) of the first website (see paragraphs [0055] and [0062]). Mahamuni teaches using the element ID to retrieve the element from the DOM and retrieve the object during the automatic process.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the method disclosed by Sharma to include an identifying objects for the automatic process through a DOM for the purpose of efficiently accessing elements of the webpage, as taught by Mahamuni. 
	
Claim 13:
Although these claims are method claims, they are interpreted and rejected for the same reasons as Claim 6, respectively.

Claim 20:
	Although these claims are computer readable medium claims, they are interpreted and rejected for the same reasons as Claim 6, respectively. 

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Claim Objections:
	Claims objections are withdrawn based on the amendments.

102 rejections:
	Applicant argues the cited portions of Sharma do not disclose at least the use of an instance of a browser in a job execution instance, the generation of browser automation instruction, or the user of a browser automation platform to execute those instructions against the website in the instance of the browsers.
	The Examiner disagrees. 
 	Sharma teaches a memory storing a software modules for generating browser automation for performing a task (see paragraph [0005], [0024], [0096]). It is well known in the art that Robotic process automation allows one to automate any series of computer tasks ranging from simply launching applications (i.e. browser application), checking email, moving or backing up files, keystroke recording, and so on. It is also possible to simulate or mimic mouse clicks and movement, keyboard key presses and other computer tasks easily using robotic automation software. In order to design a robotic automation software, one needs to collect sources of webpages, grab a webpage in Hyper Text Markup Language (HTML), find where the desired content is by analyzing the HTML tag (i.e. generation of browser automation instruction) and use a Java code for example to write the programming script (i.e. job execution instance of a browser application). All of these example automated operations are performed in a browser application. Instructions are executed to automatically perform the listed functions.
Sharma also teaches the process automation system may wait for a browser such as an internet explorer to open. The following steps are used to configure smart wait: a) Clicking on the on-screen button b) Capturing co-ordinates that are a part of the screen for which the process automation system waits until it is loaded. For example, the internet browser icon can be captured as shown in FIG. 5b , wherein the image is captured and saved in multiple steps folder of the process automation system. The process automation system waits for the browser to load as mentioned in the smart wait feature. If the image appears before the wait time, the execution continues and therefore may not wait till the wait time mentioned (see paragraphs [0062]-[0065]). Thus, Sharma discloses automation in browser applications and the rejections are maintained.

103 Rejections:
Claims 5, 6, 12, 13, 19, 20:
	Applicant argues Withdrawal of this rejection is respectfully requested for at least the foregoing reasons. 
	The Examiner disagrees.
	See the above response to 102 rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        12/6/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176